Title: To George Washington from John Tayloe Wormeley, 17 April 1783
From: Wormeley, John Tayloe
To: Washington, George


                        
                            Sir
                            New York 17th April 1783
                        
                        The Month has now elaps’d since I wrote an answer to a Letter your Excellency did me the honor to write me,
                            dated on the 12th March last, the Letter went by one Captn Waters, and cover’d one, agreeable to the mode you were pleas’d
                            to point out to me, to His Excellency the Governor of Virginia. Peace having now taken place through out the world, can I
                            with propriety ask, or Your Excellency consistently grant me the permission I formerly requested, I hope Sir, you will
                            pardon me for being so very troublesome, but a Letter that I yesterday receiv’d from Mrs Wormeley pronounces her so ill, as
                            to be unable to come to me—a Flag will soon sail from hence for Virginia, and a few lines from you to the Governor woud
                            ensure me of seeing my Relations, or of your Excellency woud rather wish me to stay untill the Governors pleasure is
                            known, I shall be very happy to follow your advise. with the greatest respect I have the honor to remain your Excellencys
                            most Obedient Humble Servant
                        
                            John Wormeley
                        
                    